DISSENTING OPINION BY
Senior Judge ROCHELLE S. FRIEDMAN.
Because I would conclude that Applicant proved an unnecessary hardship, I would reverse and remand to the trial court for remand to the Zoning Board to address the remaining criteria for Applicant’s requested use variance, and, if necessary, to address Applicant’s dimensional variance. Accordingly, I respectfully dissent.
The property’s use for both commercial and residential purposes is a lawful, nonconforming use. A nonconforming use is a physical circumstance that “ ‘make[s] the property uniquely different from others in the district.’ ” Domeisen v. Zoning Hearing Board of O’Hara Township, 814 A.2d 851, 858 (Pa.Cmwlth.2003) (citation omitted).
As a matter of law, nonconformity constitutes a unique physical condition that, by definition, prevents the use of the property in conformance with the Zoning Ordinance. See id. The property, located in the RT High Density Residential District, is the only property in the City of Bethlehem that is both commercial and residential, containing a single-family dwelling, retail stores, a parking garage, and apartments. Although the present use of the subject building conforms to the Zoning Ordinance, the property as a whole has unique physical circumstances or conditions that prevent its use in conformance with the Zoning Ordinance, i.e., multiple conforming and nonconforming uses on a single lot. Therefore, the Zoning Board erred in concluding that Applicant failed to demonstrate unique physical circumstances or conditions of the property.
Further, I believe the Zoning Board erred in concluding that Applicant failed to prove an unnecessary hardship due to unique physical circumstances. The record reveals that Applicant has had difficulty selling the property because prospective buyers either want a commercial use or a residential use, not both. Also, due to the multiple uses, prospective buyers have had difficulty obtaining financing. The current offer on the property is contingent upon Applicant obtaining a variance to change the use of the subject building. There have been no firm offers on the property *445in its current multi-use, multi-buildmg state.
The property contains residential- uses that severely limit the property’s usefulness to a commercial buyer and commercial uses that severely limit its usefulness to a residential buyer. The property cannot be subdivided without zoning relief. Consequently, the unique physical circumstance of multiple conforming and nonconforming uses on a single lot, which cannot be subdivided, creates an unnecessary-hardship. The hardship is not self-inflicted but results from regulations in the Zoning Ordinance, which came into effect after the development of the property. Therefore, I believe that the Zoning Board erred in concluding that Applicant failed to meet her burden of proving an unnecessary hardship.
Moreover, after finding that Applicant failed to establish an unnecessary hardship due to the unique physical circumstances of the property, the Zoning Board did not address whether the variance requested is the minimum variance that will afford relief or any other issue 1. Therefore, I would reverse and remand to the trial court to remand to the Zoning Board to address the remaining criteria for approval or denial of Applicant’s use variance request, and, if necessary, to also address Applicant’s dimensional variance request.

. Under article 1325.06(b) of the Zoning Ordinance, before authorizing a variance, the Zoning Board must find that: (1) there are unique physical circumstances that create an unnecessary hardship; (2) there is no possibility that the property can be developed in strict conformity with the Zoning Ordinance and a variance is necessary to enable the reasonable use of the property; (3) the hardship was not created by the applicant; (4) the variance will not alter the essential character of the neighborhood, substantially or permanently impair the appropriate use or development of the property, or be detrimental to the public welfare; and (5) the variance will represent the minimum variance that will afford relief.